        Case 1:19-mj-00279-GMH Document 1-1 Filed 11/11/19 Page 1 of 2


                                  STATEMENT OF FACTS

        On or about November 9, 2019, at approximately 0904 hours near 3509 Wheeler Road,
S.E., Washington, D.C., Metropolitan Police Department Officers Melvin Cruz and David Lester
were in separate squad cars on patrol. At about this time, the dispatcher voice a lookout on the
raid for a man with a gun, describing him as black male, wearing a dark color hat, a black shirt
with white in the middle, and dark colored pants, and also indicated that he was located in the
parking lot of 3509 Wheeler Road, S.E., Washington, D.C. The dispatcher also indicated that this
was the same location where a robbery holdup alarm had recently been activated.

        Officer Cruz arrived at the parking lot of 3509 Wheeler Road, and observed the defendant,
subsequently known as Russell Rowe, in the parking lot. The defendant substantially met the
description provided by dispatch. As Officer Cruz exited his marked scout car, the defendant
approached him and said words to the effect of, “If you guys getting a disturbance, it’s probably
me today, because I’m not letting this shit go on no more.” Officer Cruz observed a bulge in his
hoodie pocket, and became concerned that the bulge was a weapon. As the defendant continued
talking, saying things that included how he wanted to put a stop to what was happening in the
neighborhood, Officer Cruz asked the defendant what he had in his pocket, and the defendant
responded, “nothing.” Officer Cruz asked the defendant if he minded showing the officer, and the
defendant responded, “Come on, bro, why?” and Officer Cruz explained that he did not know what
was in the defendant’s pocket, and that there was a call officers had gotten, and noted the way the
defendant was talking. The defendant indicated he was not making a threat, and continued talking,
indicating he had been to “the store.” Officer Lester said, “Just show us what’s in your pocket.”
Officer Cruz asked, “What’s in your pocket, man?” At that point, the defendant placed his hands
behind his back and said, “All right, go ahead,” and “go ahead, bro,” which Officer Cruz
understand as his consent to a pat down. As Officer Cruz began a pat down, indicating “We just
want to make sure, man,” the defendant stated, “I got a gun on me.”

        The defendant was then placed in handcuffs. The defendant did not indicate that he had a
concealed carry permit, nor make any remarks about firearm registration. The defendant said
words to the effect of, “I just f***ed up.” The defendant also said he came out in the morning
expecting that this might happen, and that’s how “f***ed up” he was. Officer Cruz retrieved a
handgun from the defendant’s front hoodie pocket where bulge had been observed. The gun was
not holstered, and the defendant was not wearing any holster. The defendant continued talking,
saying a number of things, including “Sorry, you all,” and that it was crazy because he had gone
out to make a statement against people doing “this sh*t”” and he was being arrested.

       The handgun was subsequently identified as a .9mm Beretta semi-automatic handgun,
which was loaded with one round of .9mm ammunition in the chamber, and two rounds in the
magazine. To the best of this officer’s knowledge, there are no gun manufacturers in the District
of Columbia that would manufacture a Beretta .9mm handgun or .9mm ammunition.
Case 1:19-mj-00279-GMH Document 1-1 Filed 11/11/19 Page 2 of 2
